DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Russia on 21 July 2015. It is noted, however, that applicant has not filed a certified copy of the RU 046217 application as required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.

Response to Amendment
	Examiner acknowledges the amendment filed 26 April 2021 wherein: claims 1, 47, and 94 are amended; claims 7-14, 16-17, 20, 33-37, 39-46, 53-55, 57-60, 62-63, 67-

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The claims are amended as follows:
Claims 21-23, 88, and 93 as filed 04/26/2021 include incorrect claim status identifiers (i.e., not “Currently Amended”). These claims are amended as indicated in the claims filed 04/26/2021 with the claim status identifiers changed to “Currently Amended”.

Response to Arguments
Applicant’s arguments, see Remarks (pages 10-14), filed 26 April 2021, with respect to claims 1-6, 15, 18-19, 21-32, 38, 47-52, 56, 61, 64-66, 69-71, and 84-86, and 88-95 have been fully considered and are persuasive.  The rejection of 24 November 2021 has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Such claim limitation(s) is/are: “cleaning unit is configured to clean the liquid with a cleaning solution” in claim 61; “mixing unit that is configured to mix gas with an initial liquid to provide the liquid” in claim 84.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation “cleaning unit that is configured to clean the liquid with a cleaning solution” has been interpreted to include a container and an inlet (Applicant’s specification, par. [00121], [00128]). The limitation “mixing unit that is configured to mix gas with an initial liquid to provide the liquid” has been interpreted to include a bubble flask (Applicant’s specification, par. [0087], claim 87).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-6, 15, 18-19, 21-32, 38, 47-52, 56, 61, 64-66, 69-71, and 84-86, and 88-95 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest a path that overlaps a longitudinal axis of the liquid conduit and through liquid as a result of the transmission of the multiple transmitted pulses, wherein a length of the path exceeds a width of the liquid conduit.
Hooper (US 2013/0015362) discloses a method for detecting foreign particles (biological particles) in a liquid (water; Hooper, par. [0024]), the method comprising: transmitting transmitted pulses of radiation, by a transmitter 1, towards a liquid conduit 2a that is filled with liquid (Hooper, par. [0071]-[0074], [0076]-[0077], fig. 3-4); wherein the transmitted pulses comprise pulses that are associated with absorbance frequencies (corresponding to wavelengths of 420 to 460 nm and 210 to 270 nm) of at least one foreign particle (biological particles; Hooper, par. [0071]-[0074], [0076]-[0080], claims 4-5 and 8-9); receiving, by a receiver 3, received pulses that propagated along a length (horizontal length in fig. 4) of the liquid conduit 2a through liquid as a result of the transmission of the multiple transmitted pulses (Hooper, par. [0078]-[0080], fig. 4); wherein the liquid conduit 2a is a transparent pipe; wherein the receiver 3 and the transmitter 2a are optically coupled to first and second sides of the transparent pipe 2a, the first and second sides are opposite to each other (Hooper, par. [0076]-[0079], fig. 4); Hooper, par. [0080]).
Owen (US 6,331,704) discloses a method for detecting foreign particles (particulate debris) in a liquid (hydraulic fluid; Owen, col. 1 ln. 8-18), the method comprising: transmitting transmitted radiation, by a transmitter 14, towards a liquid conduit 11 that is filled with liquid H (Owen, col. 3 ln. 11-45, fig. 1); wherein the transmitted radiation is associated with a foreign particle (particle or contaminant; Owen, col. 2 ln. 29-37), wherein the radiation may be 880 nm infrared light, infrared light of different wavelengths, or light other than infrared (Owen, col. 3 ln. 46-58); receiving, by a receiver 30, received radiation that propagated through liquid H as a result of the transmission of the transmitted radiation (Owen, col. 3 ln. 11-65, fig. 1); comparing between the transmitted radiation (as measured by 20) and the received radiation (as measured by 30) to provide a comparison result (Owen, col. 4 ln. 56 - col. 5 ln. 23); and determining a liquid contamination (excessive contamination) based on the comparison result (Owen, col. 4 ln. 56 - col. 5 ln. 23).
While methods for detecting foreign particles in a liquid using radiation and liquid conduits were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method.
Applicant’s specification suggests an advantage of the invention is allowing communication of air and water pollution data to a control center in a few seconds identifying a contamination location (Applicant’s specification, par. [002]).

Regarding claim 47, the claim is allowed due to comprising similar limitations to those of claim 1.

Regarding claims 2-6, 15, 18-19, 21-32, 38, 48-52, 56, 61, 64-66, 69-71, and 84-86, and 88-95, the claims are allowed due to their dependence on claims 1 and 47.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884